Dear Mr. Jagneaux:
This office is in receipt of your request for an opinion of the Attorney General in regard to eligibility to receive a Notary Public commission.  You ask if a person over 18 years of age who is domiciled and registered to vote in Avoyelles Parish is eligible to receive a Notary Public commission in St. Landry Parish where that person is employed.
R.S. 35:191(A) provides as follows:
          Any resident citizen or alien of the state, eighteen years of age or older, may be appointed a notary public in and for the parish in which he resides and in and for any one other parish in which he maintains an office, provided that he meets the requirements established by law for each parish in which he applies.  (Emphasis added.)
This office has previously rendered opinions that a notary applicant must first be commissioned in the parish of his residence before obtaining a commission in any other parish in which he maintains an office, with the exception of a person licensed to practice law, who has statewide notarial jurisdiction.  It was reasoned this is made clear by the provision of R.S. 35:191(c) which contains the requirement of furnishing the location of the office which was the basis for the original or current appointment as a notary in any other parish whenever an applicant seeks an appointment as a notary based on the location of his office alone.  Atty. Gen. Op. Nos. 92-583, 85-875.
We find nothing that would change these conclusions and find a person who is domiciled and registered to vote in Avoyelles Parish is eligible to receive a notarial commission in St. Landry where he is employed only if he has already received a commission in Avoyelles Parish.
We hope this sufficiently answers your question, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                         RICHARD P. IEYOUB Attorney General
BY: BARBARA B. RUTLEDGE Assistant Attorney General BBR